Citation Nr: 0314323	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from April 1980 to August 
1993, during which time he was deployed to the Southwest Asia 
Theater of Operations from January - February 1991 in support 
of Operation Desert Storm.  He also had subsequent unverified 
U.S. Army Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.

At the present time the veteran is service-connected for 
migraine headaches (rated 50 percent disabling), residuals of 
a cervical spine injury (rated 20 percent disabling), 
residuals of a laceration wound of his left forearm (rated 10 
percent disabling), residuals of a low back injury (rated 10 
percent disabling), hypertension (rated 10 percent disabling) 
and a scar on his right breast (rated noncompensable).  By 
rating decision of January 2003 he was awarded a total rating 
for individual unemployability due to his service-connected 
disabilities (TDIU), effective from December 2001. 

The Board notes that in an April 2003 statement, the veteran 
indicated that it is his belief that if service connection 
for depression cannot be granted on a direct basis, then 
service connection should be granted for depression as either 
caused by (secondary to) his service-connected disabilities 
or aggravated by them.  It does not appear that the RO has 
considered this secondary service connection claim, and it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

A chronic psychiatric disability did not have its onset 
during active service.


CONCLUSION OF LAW

A chronic psychiatric disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in March 2002, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
was also provided with notice of the VCAA-compliant 
provisions of the revised version of 38 C.F.R. § 3.159 in a 
March 2003 Supplemental Statement of the Case.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during this appeal.  He has also been provided with VA 
examinations which address the issue on appeal.  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that he was 
psychiatrically normal on enlistment examination in October 
1979 and that he denied having any psychiatric problems in 
his medical history.  His service medical records are 
completely absent of any reports of psychiatric treatment.  
His DA 20 service personnel records indicate that he advanced 
to the rank of sergeant during the course of his military 
career although he was temporarily reduced in rank to a 
specialist in June 1992 and then a private in August 1992.  A 
concurrent mental status evaluation report dated August 1992 
shows that the veteran displayed traits of passive-aggressive 
personality disorder.  At the time he was being subjected to 
an Article 15 disciplinary proceeding for lateness.  The 
mental status evaluation report noted that the veteran 
believed that he was in an unjust situation and blamed others 
for his situation but acknowledged that he did cause some of 
problems with led to his disciplinary proceeding.  His DD214 
separation report shows, however, that he was honorably 
discharged from active duty at the military pay grade of an 
E-4 (sergeant), indicating that his rank had been restored.  
A medical examination report dated October 1992 and a service 
separation medical examination report dated April 1993 show 
that the veteran was psychiatrically normal and that he 
denied having psychiatric problems in his medical history.

Post-service, the veteran's army reserve medical records show 
that he was psychiatrically normal on enlistment examination 
in November 1993 and that he denied having any psychiatric 
problems in his medical history.  

The report of a January 1994 VA general medical examination 
shows that the veteran's psyche and personality were 
appropriate.

VA outpatient reports show that in June 1996 the veteran was 
counseled for complaints of nightmares and other problems 
which he reported were the result of troubles he experienced 
during his period of active duty.  His mental status at the 
time was unremarkable.  

A counseling report dated October 1996 shows that he reported 
that the veteran served in Turkey and Iraq during Operation 
Desert Shield/Desert Storm but was not involved in combat.  
After Desert Storm he opted to pursue early retirement from 
military service.  However, after having served as a self-
described "model soldier" for 12 years he reportedly began 
to get written up for various trumped-up charges (e.g., not 
attending a picnic).  He complained of having nightmares and 
ruminative thoughts regarding his perceived mistreatment 
while trying to leave active duty.  Mental status examination 
produced a diagnosis of adjustment disorder.

In February 1997 the veteran filed a claim of entitlement to 
service connection for a psychiatric disability.  Pursuant to 
his claim he was provided with a VA psychiatric  examination 
in April 1997 which shows that he did not have any symptoms 
of depression, anxiety, psychosis, chemical dependence or 
substance use or abuse.  He reported that five years earlier 
when he had encountered difficulties during his attempt to 
retire early from military service he began to become 
depressed.  These depressed symptoms lasted for a period of 
one year, during which he received no treatment.  He 
expressed continued difficulty over his experience during his 
last year of active duty and felt that he was treated very 
unfairly.  He reportedly spent much time and energy 
attempting to vindicate himself.  The diagnosis was major 
depression in remission.  The examiner stated at the time 
that the veteran was not currently impaired as a result of 
any psychiatric disorder and recommended no treatment for him 
because he did not have a psychiatric disorder.

VA mental health clinic reports dated May 1997 and December 
1997 show that the veteran was still obsessing about how he 
was forcibly separated from the military and harbored some 
resentment.  He accepted no responsibility for his dismissal 
from service and felt that he had been very misused.  He 
spoke of trying very hard not to allow these memories taint 
his existing relationships.  The assessment was that he was 
still coping with his anger and hurt.

VA psychiatric examination in April 1998 shows that the 
veteran presented with multiple complaints and feelings of 
frustration regarding several incidents which reportedly 
occurred during his last year of active military service.  He 
described several incidents in which he felt he was being 
threatened and intimidated.  He reported that he missed at 
least one appointment for psychiatric counseling during 
service due to miscommunication.  He stated that these 
problems began in approximately 1991 - 1992 and that as a 
result he became quite depressed while stationed in Germany.  
At the time of the examination he reported that he no longer 
felt as depressed as he was several years earlier but still 
felt depressed at times.  He reported having nightmares 
relating to these incidents in service.  He denied ever 
having been psychiatrically hospitalized or prescribed 
psychotropic medications.  The assessment was chronic major 
depression versus dysthymia.

The transcript of a November 1999 RO hearing shows that the 
veteran testified, in pertinent part, that he was the victim 
of harassment during active duty and that his military career 
was deliberately sabotaged by his superiors.  He stated that 
the pressures that arose from this harassment precipitated a 
chronic psychiatric disorder to develop.  He stated that he 
had intended to receive psychiatric counseling during service 
but that he missed his appointments due to miscommunications.  
He reported that he received all his present psychiatric 
therapy from VA sources.  He submitted a lay witness 
statement dated November 1999 from Mr. B.R.S. who served with 
the veteran.  According to Mr. B.R.S.'s statement, the 
veteran's military career was deliberately sabotaged by his 
superiors and he was reduced in rank on the basis of 
exaggerated criticism of his job performance.  Mr. B.R.S. 
believed that the veteran conducted his military duties in an 
excellent manner and that his job performance was unfairly 
reviewed with the deliberate intent to mar his career.  Mr. 
B.R.S. reported that the veteran was partially vindicated in 
that his commanding officer realized that the veteran was 
being unjustly treated and restored his rank.

A June 1999 VA outpatient psychiatric treatment report shows 
that the veteran reported to his treating physician that his 
history of psychiatric symptoms began in 1993.  The symptoms 
were described as anxiety, sleep problems, mild depression 
and irritability.  The diagnosis was adjustment disorder with 
mixed emotional features.

An army reserve examination dated November 1999 shows that 
the veteran was psychiatrically normal and that he denied 
having any history of psychiatric problems.  

A January 2003 VA outpatient psychiatric treatment report 
shows that the veteran was diagnosed with depression and 
prescribed psychotropic medication.  

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002).  This may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 C.F.R. § 
3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any psychiatric treatment in service will 
permit service connection for a psychiatric disability, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The facts of the case show that the veteran was 
psychiatrically normal throughout his period of military 
service and at the time of his separation from active duty in 
August 1993.  Although he was assessed with a passive-
aggressive personality disorder on mental status evaluation 
in August 1992, an Axis I psychiatric disability was not 
shown at the time.  Personality disorders are specifically 
excluded as a disease or injury within the meaning of 
applicable legislation providing for VA compensation 
benefits.  See 38 C.F.R. § 3.303(c) (2002).  Therefore, on 
its face, any claim for service connection for a personality 
disorder would fail for the absence of legal merit or lack of 
entitlement under the law.  The relevant facts are not in 
dispute.  It is the law, not the evidence, which is 
dispositive of this aspect of the claim.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

After the veteran's separation from service in August 1993 
the medical records pertinent to this time period show no 
diagnosis of a psychotic disorder within the one-year 
presumptive period following his discharge from active duty.  
See 38 C.F.R. § 3.307, 3.309 (2002).  His army reserve 
medical records show that he was psychiatrically normal on 
enlistment examination in November 1993 and that he denied 
having any psychiatric problems in his medical history.  The 
report of a January 1994 VA general medical examination shows 
that the veteran's psyche and personality were appropriate.  
No psychiatric treatment following service is shown for the 
period of over three years up until October 1996, when he was 
diagnosed with adjustment disorder.  Thereafter, the records 
indicate that he began to receive therapy with increasing 
frequency from then to the present time for depression which 
the veteran attributed to mistreatment received by his 
superiors during the last years of his period of active 
service.

The Board acknowledges that the veteran's service mental 
status evaluation report of August 1992, his hearing 
testimony, his service personnel records and statement of his 
witness corroborate his account that he had some difficulty 
in his final year of military service, marked by disciplinary 
proceedings and temporary reductions in rank.  Nevertheless, 
the objective medical evidence does not establish that there 
is a link between his current diagnosis of depression and his 
period of active duty.  While acknowledging the veteran's 
allegations of being harassed during military service, none 
of the veteran's counselors, treating psychiatrists and 
examiners have ever expressed an opinion that the veteran's 
depression was caused by military service or had its onset 
during active duty.  The veteran alleges that he developed 
depression during service but his statement is not 
corroborated by the objective medical evidence which 
indicates that the veteran first developed a psychiatric 
disability in October 1996, over three years after he 
separated from service.  

To the extent that the veteran asserts on his own that there 
is a nexus between his current psychiatric diagnosis and his 
alleged incidents of harassment which occurred during his 
final year of active duty, there is no indication in the 
record that the veteran is a trained and certified medical 
professional and therefore as a medical layperson he lacks 
the expertise to comment upon medical observations or make 
medical diagnoses; his statements alleging a nexus between 
his psychiatric condition and his period of military service 
are therefore not entitled to any probative weight.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, we find that the 
evidence does not support the veteran's claim of entitlement 
to service connection for a psychiatric disability.  Because 
the evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply and the appeal must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

